Title: To James Madison from David Montague Erskine, 12 August 1807
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia Augst. 12th 1807

One of His Majestys Ships having taken a piratical Vessel with three Captains of different Nations Commanding her, one named Alexander Tardy, having a Register of American Citizenship from Charlestown, another of the name of Ross who has been advertized and a reward offered for apprehending him, by the State of South Carolina, and who also stands charged with a most atrocious Murder, on Board the Esther a British Guineaman of Liverpool off Charlestown in November 1805; and the third Joze Garcia a Spaniard.
I have the Honor to enclose to you an account of the Circumstances above mentioned and to request the favor of you to cause any Evidence that may be known to be produced to bring to Justice so notorious an Offender as well against the Laws of the United States as against the Laws of Nations and of Humanity.
I beg leave also to mention the Circumstance of Alexander Tardy having a Register of American Citizenship from Charlestown, being found in arms against Great Britain as the Government of the United States might think proper to order some Steps to be taken concerning him.
By Letters found on Ross it appears that he lives at Baltimore, where he has a Wife and three Children.  With the highest Respect & Consideration I remain Sir Your obedient Servant

D. M. Erskine

